Citation Nr: 0522582	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased initial evaluation for post 
traumatic stress disorder, currently evaluated as 30 
percent disabling.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claims of entitlement to 
service connection for tinnitus and individual 
unemployability, and which granted the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD) at a 30 percent evaluation.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and 
productivity, due to such symptomatology as insomnia, 
frequent flashbacks, and frequent intrusive thoughts.

2.  The veteran's service-connected disabilities preclude 
him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for a 50% rating for the veteran's PTSD, 
but no higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

2.  The criteria for a grant of entitlement to TDIU have 
been met.  38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated July 2004, and a VCAA letter dated May 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  She was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several VA examinations during 
the course of this appeal.  The veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The veteran and his representative contend that an increased 
evaluation is warranted for PTSD, and that the veteran is 
entitled to TDIU.  The relevant evidence of record includes 
the report of VA treatment and VA examinations.

A letter from a private medical doctor, dated April 2003, is 
of record.  It indicates that the veteran, after repeat 
audiogram, was found to have a level of hearing acuity 
insufficient to meet what would be required and safe for a 
bus driver to function with.  It was noted that Department of 
Transportation and state standards had set levels of hearing 
necessary for driving a bus, which the veteran did not meet 
with his new hearing aids.

A letter from the manager of a private coach company, at 
which the veteran was employed, dated April 2003, indicates 
that the veteran did not meet the hearing requirements for 
the existing DOT and State 19-A standards, and therefore 
could no longer be allowed to continue driving for that 
company.  It was noted that the veteran was placed on medical 
leave.

A statement from the veteran's former employer, dated June 
2003, indicates that the veteran left work as he was filing 
for permanent disability.

In October 2003, VA outpatient treatment records indicate 
that the veteran was diagnosed with a sleep disturbance due 
to a mild depressive disorder, apparently caused by the loss 
of his job.

The veteran received a VA PTSD examination in April 2004.  At 
that time, the veteran reported that since being in Vietnam, 
he has had nightmares and insomnia, waking up 4-5 times per 
night, social withdrawal, and low energy.  The veteran's 
history prior to his service was noted.  The veteran reported 
several stressful experiences that happened to him in 
Vietnam.  The veteran's job history was noted, and his 
frequent changing of jobs, due to problems with his anger 
that led to disputes with management, which in turn led to 
him quitting or being fired.  He noted that he held his most 
recent job driving school buses for 6 months, until he was 
placed on disability due to problems related to his hearing, 
diabetes, and the fact that he was on narcotic medication for 
pain.

He reported being married three times, the latest bring in 
1982, and was still married.  He was noted to have four 
children, all of whom he felt he had a good relationship 
with.  He reported that he did have social contacts, and 
enjoyed motorcycling and snowmobiling in his leisure time.  
He was noted to have attended college for two years without 
receiving a degree, and later spent two years studying 
computer science.  He denied any history of assaultiveness, 
but did admit to trying to kill himself once in 1979.

Upon examination, the veteran was cooperative, and his manner 
of relating was adequate.  He appeared his stated age, and 
was casually dressed and fairly well groomed.  He had a 
hearing aid that was visible in one ear and at times could be 
heard to be providing feedback.  His gait, posture, and motor 
behavior were all normal.  His eye contact was appropriate.  
His speech was fluent, and the quality of his voice was 
clear.  Both expressive and receptive language was adequate.  
The veteran's thought processes appeared coherent and goal 
directed with no evidence of obvious hallucinations, 
delusions, obsessions, or compulsions.  His affect was 
somewhat dysphoric, but otherwise appropriate to the content 
of the discussion.  His mood appeared somewhat dysthymic.  
His sensorium appeared clear.  The veteran appeared fully 
oriented to person, place, and time.  His attention and 
concentration were intact given that he was able to perform 
simple calculations with serial-3 subtractions without error.  
The veteran's memory appeared intact.  His intellectual 
functioning was at least average.  His activities of daily 
living were reported to be generally intact.  He was able to 
dress, bathe, and groom himself without assistance.  He can 
prepare his own meals and do household chores without 
assistance.  He is unable to do laundry because of poor 
knowledge of how to do it, and while he stated he can go out 
shopping for groceries on his own, he needs his wife to help 
him with clothing shopping.  He states that he is able to 
drive his own vehicle and manage his own money and do the 
household bills.  The veteran did not relate significant 
symptomatology with regard to thought disorder or cognitive 
dysfunction, nor did he relate significant symptoms of panic 
attacks or mania.  He did relate significant symptomatology 
that indicates that he is currently experiencing a depressive 
mood in the form of low mood, crying spells, guilt, low 
interest in things, irritability, low energy, feelings of 
worthlessness, poor self-esteem, difficulty concentrating, 
and social withdrawal.  He denied any suicidal or homicidal 
ideation.  He stated that he had been having episodes of this 
since his time in Vietnam, and once attempted suicide in the 
past.

The examiner indicated that he felt that the veteran did 
relate significant symptomatology with regard to PTSD.  He 
related persistent reexperiencing of his experiences in 
Vietnam, with intrusive recollections at least 4-5 times per 
week, nightmares 3 times per week, and flashbacks 3 times per 
week up to one minute or 1.5 minutes in duration.  He also 
related attempts to avoid as well as numb himself in the form 
of avoiding talking or thinking about Vietnam, as well as 
inability to recall important aspects of trauma, markedly 
diminished interest in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect, and a sense of foreshortened future.  Finally, the 
veteran related persistent symptoms of increased arousal in 
the forms of insomnia and waking up 3-4 times per night 
almost every night, irritability, outbursts of anger, 
hypervigilance, and an exaggerated startle response.  The 
veteran was diagnosed with chronic severe PTSD, major 
depressive disorder, recurrent, moderate, and alcohol abuse 
in early full remission.  The veteran was assessed with a 
Global Assessment of Functioning (GAF) of 50.  The examiner 
indicated that a GAF of 50 was rendered given that the 
veteran was relating serious symptoms of PTSD and fairly 
strong symptoms of major depressive disorder, and was 
currently unemployed, as he had been placed on disability.  
The veteran indicated that physical reasons, such as his pain 
medication, difficulty hearing, and diabetes, caused his 
unemployability.  The veteran did not endorse any mental 
health problems as contributing to his difficulty with 
employment.

The examiner indicated that, while the veteran's service 
connected physical disabilities may interfere with the jobs 
that he is most suited to and experienced with, it could be 
possible that the veteran might be able to engage in other 
forms of employment.  However, given his major depressive 
disorder, as well as severe symptoms of PTSD, the examiner 
indicated that it was his opinion that it was more likely 
than not that the veteran would not be able to maintain any 
kind of gainful employment, given the debilitating nature of 
both his depressive symptoms and his PTSD, making it 
difficult for him to maintain any kind of consistent 
attendance or being able to interact in a way that was pro-
social and productive at this time.  The examiner indicated 
that he felt the veteran should be given the ability to 
engage fully in therapy at this time without being further 
complicated by trying to maintain employment simultaneously 
and worrying about the financial complications that such an 
arrangement would involve.

The examiner summarized the veteran's situation by indicating 
that the veteran was presenting with severe symptoms of PTSD, 
as well as a major depressive disorder that appeared 
secondary to his PTSD.  He also related symptoms of alcohol 
abusiveness in the past which the examiner indicated was also 
likely secondary to his PTSD.  The examiner indicated that 
the prognosis for the veteran was fair, given that he 
expressed interest and was already engaging his wife in his 
treatment, as well as already having engaged psychiatry with 
regard to medication, and appeared to be interested in 
counseling.  The examiner did indicate that he felt the 
veteran was competent for VA purposes, in terms of being able 
to manage his benefit payments in his own best interest.

The report of a general medical examination dated April 2004 
indicates that the veteran can no longer work secondary to 
his disabilities of decreased hearing and rheumatoid 
arthritis.


Entitlement to an increased initial evaluation for post 
traumatic stress disorder.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2004).  A 30 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9411 (2004).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 50 percent 
disabled for his service connected PTSD.  In this regard, the 
Board notes that, upon VA examination of April 2004, the 
veteran was found to have severe symptoms of PTSD, and a GAF 
of 50, also indicative of serious symptoms.  He was also at 
that time specifically noted to have such symptomatology as 
intrusive recollections 4-5 times per week, nightmares and 
flashbacks 3 times per week, restricted affect, 
hypervigilance, insomnia, and feelings of detachment and 
estrangement from others.  The Board finds this 
symptomatology consistent with a finding of occupational and 
social impairment with reduced reliability and productivity, 
which would warrant a 50 percent rating.

However, the Board finds the evidence of record does not 
indicate that the veteran would warrant a 70 percent rating.  
In this regard, the Board notes that no evidence has been 
presented to indicate that the veteran has such 
symptomatology as obsessional rituals, irrelevant, illogical, 
or obscure speech, near continuous panic, impaired impulse 
control, or neglect of personal appearance and hygiene.  
While the veteran once attempted suicide in 1979, there is no 
evidence of record that the veteran is currently suicidal.  
Furthermore, upon examination in April 2004, the veteran was 
noted to have been in his present marriage for over 20 years, 
to have a good relationship with his children, good grooming, 
coherent and goal directed thought processes, and intact 
concentration, attention, and memory.  The Board finds this 
level of symptomatology does not rise to the level of 
occupational and social impairment with deficiencies in most 
areas, such that a 70 percent rating would be warranted.  
Therefore, the Board finds that the veteran would be properly 
rated as 50 percent disabled for his service connected PTSD.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 50 
percent rating has now been in effect since the effective 
date of service connection for PTSD, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.



Entitlement to individual unemployability.

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran currently has service connected disabilities of 
bilateral hearing loss, currently evaluated as 60 percent 
disabling, PTSD, now evaluated as 50 percent disabling, and 
diabetes, evaluated as 20 percent disabling.  As he clearly 
meets the percentage requirements under 38 C.F.R. § 4.16(a), 
the sole question remaining is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  In this regard, the Board finds 
probative the statement received from a medial doctor dated 
April 2003 which indicates that the veteran's level of 
hearing loss was insufficient to meet the minimum 
requirements for a bus drivers (his occupation at that time), 
and the letter from his employer dated April 2003 indicating 
that the veteran could no longer be a driver for them, 
because he did not meet Department of State and state hearing 
requirements.  Thus, the evidence of record clearly indicates 
that the veteran was no longer able to be employed as a bus 
driver, due to his level of service connected hearing loss.

However, the fact that the veteran was fired from his most 
recent job due to his service connected disability is not 
alone sufficient to find the veteran unemployable.  To find 
the veteran unemployable, he must be found to be precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience, due to his service connected disabilities.

In this regard, the Board finds particularly probative the 
opinion from a VA examiner in April 2004, who indicated that 
while the veteran's service connected physical disabilities 
may interfere with the jobs that he is most suited to and 
experienced with, it could be possible that the veteran might 
be able to engage in other forms of employment, however, 
given his major depressive disorder, as well as severe 
symptoms of PTSD, it was more likely than not that the 
veteran would not be able to maintain any kind of gainful 
employment, given the debilitating nature of both his 
depressive symptoms and his PTSD, making it difficult for him 
to maintain any kind of consistent attendance or being able 
to interact in a way that was pro-social and productive at 
this time.  The examiner further indicated that the veteran's 
depressive symptoms were secondary to his PTSD.  Considering 
this, and all evidence of record, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran is unable to maintain substantially gainful 
employment, due primarily to his service connected 
disabilities of hearing loss and PTSD.  Therefore, the 
veteran is entitled to individual unemployability. 


ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder, to 50 percent, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to individual unemployability is granted, 
.subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran has maintained that he has tinnitus as a result 
of his exposure to loud combat noises in Vietnam.  The 
veteran is currently service connected at a 60 percent 
evaluation for hearing loss, and his service records show 
exposure to combat noise in service, thus the evidence of 
record clearly indicates that the veteran was exposed to 
acoustic trauma in service.  However, the report of a VA 
examination dated August 2003 indicates that the veteran did 
not, at that time, report the presence of tinnitus, and 
therefore, the veteran was not diagnosed with tinnitus.  
However, the veteran's representative indicated, in 
correspondence received at the Board in June 2004, that the 
veteran did not report tinnitus separately during his 
examination because he thought it was part of his hearing 
loss, and not a separate condition.  As such, and in light of 
the veteran's present service connection for hearing loss, 
the Board is of the opinion that the veteran should be 
provided a further opportunity to provide evidence that he 
does have a current diagnosis of tinnitus.

Accordingly, this claim is remanded for the following 
development:

1.	Have the RO contact the veteran and request that he 
provide the names and addresses of all health care 
professionals who have treated him for tinnitus; 
after obtaining any necessary releases, all relevant 
records not already associated with the veteran's 
claims file should be obtained.  The RO should also 
specifically obtain the veteran's Social Security 
records and associate them with the veteran's claims 
folder.

2.	After the above development is completed, adjudicate 
the claim on appeal.  If any benefit sought is 
denied, issue a supplemental statement of the case, 
addressing all the evidence since the issuance of the 
statement of the case, and return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


